RETIREMENT AGREEMENT AND GENERAL RELEASE

         This Retirement Agreement and General Release (the “Agreement”) dated
as of June 30, 2002 (the “Effective Date”) confirms the following understandings
and agreements between DENDRITE INTERNATIONAL, INC. (“Employer”), and GEORGE
ROBSON (“Employee”) concerning Employee’s employment and resignation thereof.


  1.   Employment Status:


    (a)   Employee has voluntarily retired from Employer. Employee’s last date
of employment with Employer pursuant to the Employment Agreement by and between
Employee and Employer dated as of June 2, 1997, as amended May 26, 1999 (the
“Employment Agreement”) or otherwise is June 30, 2002 (the “Retirement Date”).


    (b)   Employee will be paid his salary through the Retirement Date in
accordance with normal payroll practices. Employee will also be paid for any
unused accrued vacation days, less applicable withholding taxes. Employee
expressly forfeits any rights he may have to unvested stock options under the
Dendrite International, Inc. 1997 Stock Incentive Plan, as amended (the “Stock
Incentive Plan”), or otherwise. Notwithstanding the preceding sentence, Employee
will be able to exercise any vested options under the Stock Incentive Plan in
accordance with the terms, conditions and limitations of the Stock Incentive
Plan and any and all stock option grant agreements by and between Employee and
Employer.


    (c)   Except as otherwise set forth in this Agreement, from and after the
Retirement Date, Employee shall not be entitled to receive any further
compensation or monies from Employer or to receive any benefits or participate
in any benefit plan or program of Employer, including but not limited to, the
Employer’s 401(k) Plan and Employee Stock Purchase Plan.


  2.   Retirement Package: Provided Employee (i) signs this Agreement, (ii) does
not revoke it pursuant to paragraph 10, and (iii) complies with his obligations
under this Agreement, including but not limited to his obligations under
paragraph 5, Employee shall be entitled to the following retirement package:


    (a)   Retirement Bonus. Employee shall be entitled to receive a bonus (the
“Retirement Bonus”) of $46,500, less applicable withholding taxes. The
Retirement Bonus will be paid to Employee in a lump sum in the next payroll
period following the Effective Date.


    (b)   Extended Medical Coverage. For a period of five years after the
Retirement Date (the “Initial Coverage Period”), Employer will cover Employee
under the group health plan that Employer maintains for its U.S. employees, as
such plan is amended or modified from time to time (the “Group Health Plan”).
During the Initial Coverage Period, Employee shall be obligated to pay Employer
quarterly in arrears, by no later than the last day of each quarter, the
applicable employee contribution payable by covered employees under the group
health plan. Nothing herein shall restrict in any manner Employer’s right to
amend or modify such group health plan from time to time. After the Initial
Coverage Period, Employee will be provided, at Employer’s expense, continued
health coverage for Employee and qualifying dependents under the Group Health
Plan in accordance with the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”). Notwithstanding the foregoing, in the event that
Employer is unable to continue Employee’s coverage under the Group Health Plan,
the Employer will obtain alternate medical coverage for Employee. Such alternate
coverage will be maintained at the Employer’s expense. Notwithstanding anything
else set forth herein, in the event Employee obtains alternate health coverage
from another employer, the Employer will have no further obligations under this
paragraph 2(b).


  3.   Full Release: In consideration of the compensation provided in paragraph
2 herein, Employee, for himself, his heirs, executors, administrator, successors
and assigns (hereinafter referred to as the “Releasors”) hereby fully releases
and discharges Employer, and its subsidiaries, parents, affiliates, successors
or assigns together with their respective officers, directors, employees,
agents, insurers, underwriters (all such persons, firms, corporations and
entities being deemed beneficiaries hereof and are referred to herein as the
“Releasees”), from any and all actions, causes of action, claims, obligations,
costs, losses, liabilities, damages, attorneys’ fees, and demands of whatsoever
character, whether or not known, suspected or claimed, which the Releasors have,
or hereafter may have, against the Releasees by reason of any matter, fact or
cause whatsoever from the beginning of time to the Effective Date of this
Agreement, including, without limitation, all claims arising out of or in any
way related to Employee’s employment or the termination of his employment.


    This Agreement of Employee shall be binding on the executors, heirs,
administrators, successors and assigns of Employee and shall inure to the
benefit of the respective executors, heirs, administrators, successors and
assigns of the Releasees.


  4.   Confidentiality: Employee agrees that the terms of this Agreement have
been and shall be held strictly confidential by him and his attorneys and
accountants, and that he shall not, and shall instruct his attorneys and
accountants not to disclose any such information, orally or in writing, to
anyone else, including, without limitation, any past, present or future employee
or agent of the Employer. Employee recognizes that, in the event he or his
attorneys disclose any information contrary to the confidentiality provisions of
this Agreement, any such disclosure would be a material breach of the Agreement.


  5.   Return of Property: Employee represents that he has returned to Employer
all property which Employee received, prepared or helped to prepare in
connection with his employment including, but not limited to, all confidential
information and all disks, notes, notebooks, blueprints, customer lists or other
papers or material in any tangible media or computer readable form belonging to
Employer or any of its customers, clients or suppliers, Employee represents he
has not retained any copies, duplicates or excerpts of any of the foregoing
materials.


  6.   Non-Disparagement: Employee agrees that he will not at any time make any
statements or communicate any information (whether oral or written) that
disparages or reflects negatively on the Employer or any of the Releasees.


  7.   No Effect on Duties, Obligations or Restrictions Contained in Employment
Agreement: This Agreement does not amend, modify, waive or affect in any way
Employee’s duties, obligations or restrictions under Sections 6, 7, 8, 9, 10,
11, 13, 15, 16, 17, 18, 19, 20, 21, and 22 of the Employment Agreement. Such
Sections are hereby incorporated by reference and Employee agrees to abide by
such provisions.


  8.   Releases’ Express Denial of Liability: The payment by the Releasees of
the amount specified herein above shall not be deemed an admission that any
liability of the Releasees exists, and in making such payment Releasees do not
admit, and expressly deny, any liability.


  9.   Waiver of Rights Under Other Statutes: Employee understands that this
Agreement includes the waiver of claims and rights Employee may have under other
applicable statutes, including without limitation, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Employee Retirement Income
Security Act; the Equal Pay Act; the Rehabilitation Act of 1973; the Americans
with Disabilities Act; the Age Discrimination in Employment Act; the Family and
Medical Leave Act; the New Jersey Family Leave Act; the New Jersey Law Against
Discrimination; the Fair Labor Standards Act; the New Jersey Wage and Hour Act;
and/or the New Jersey Conscientious Employee Protection Act; and any and all
amendments to any of same.


  10.   Waiver of Rights Under the Age Discrimination Act: Employee understands
that this Agreement, and the release contained herein, waives claims and rights
Employee might have under the Age Discrimination in Employment Act (“ADEA”). The
monies and other benefits offered to Employee in this Agreement are in addition
to any sums or benefits that Employee would be entitled without signing this
Agreement. For a period of seven (7) days following execution of this Agreement,
Employee may revoke the terms of this Agreement by a written document received
by Employer on or before the end of the seven (7) day period (the “Effective
Date”). The Agreement will not be effective until said revocation period has
expired. Employee acknowledges that he has been given up to twenty-one (21) days
to decide whether to sign this Agreement. Employee has been advised to consult
with an attorney prior to executing this Agreement.


  11.   No Suit: Employee represents that he has not filed or permitted to be
filed against the Employer or any of the other Releasees, individually or
collectively, any lawsuits (including any arbitrations), and he covenants and
agrees that he will not do so at any time hereafter with respect to the subject
matter of this Agreement and claims released pursuant to this Agreement, except
as may be necessary to enforce this Agreement or to challenge the validity of
the release of his rights under the ADEA. Except as otherwise provided in the
preceding sentence, Employee will not voluntarily participate in any judicial
proceeding or arbitration against any of the Releasees that in any way involve
the allegations and facts that he could have raised against any of the Releasees
in any forum as of the date hereof. Employee agrees that he will not encourage
or cooperate with any other current or former employee of Employer or any
potential plaintiff to commence any legal action or make any claim against the
Employer or against the Releasees in respect of such person’s employment with
the Employer or otherwise.


  12.   Remedies: In the event Employee breaches any of the provisions of this
Agreement (and in addition to any other legal or equitable remedy it may have),
the Employer shall be entitled to cease making any payments or providing any
benefits to Employee under paragraphs 2(a) and 2(b) of this Agreement, recover
any payments made under paragraphs 2(a) and 2(b), and recover the reasonable
costs and attorneys’ fees incurred in seeking relief for any such alleged
breach. The remedies set forth in this paragraph 12 shall not apply to any
challenge to the validity of the waiver and release of Employee’s rights under
the ADEA. In the event Employee challenges the validity of the waiver and
release of his rights under the ADEA, then Employer’s right to attorney’s fees
and costs shall be governed by the provisions of the ADEA, so that Employer may
recover such fees and costs if the lawsuit is brought by Employee in bad faith.
Nothing herein shall affect in any way any of Employee’s obligations under this
Agreement, including, but not limited to, his release of claims under paragraphs
3, 9 and 10. Employee further agrees that nothing in this Agreement shall
preclude Employer from recovering attorneys’ fees, costs or any other remedies
specifically authorized under applicable law.


  13.   Entire Agreement: Except as otherwise set forth herein, this Agreement
sets forth the entire agreement between the parties relating to the subject
matter hereof. This Agreement may not be changed orally but changed only in a
writing signed by both parties.


  14.   Indemnification Agreement: The parties’ obligations, if any, under the
Indemnification Agreement dated October 28, 1998 (the “Indemnification
Agreement”) shall remain in full force and effect, in accordance with the terms,
conditions and limitations of the Indemnification Agreement.


  15.   Miscellaneous:


    (a)   This Agreement shall be governed in all respects by laws of the State
of New Jersey.


    (b)   In the event that any one or more of the provisions of this Agreement
is held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this Agreement is held to be excessively broad as to duration, scope, activity
or subject, such provisions will be construed by limiting and reducing them so
as to be enforceable to the maximum extent compatible with the applicable law.


    (c)   The paragraph headings used in this Agreement are included solely for
convenience and shall not affect or be used in connection with the
interpretation of this Agreement.


    (d)   Employee represents that in executing this Agreement, he has not
relied upon any representation or statement, whether oral or written, not set
forth herein.


          IN WITNESS THEREOF, Employer and Employee have executed this
Retirement Agreement and General Release on this 30th day of June, 2002.









By:  GEORGE ROBSON
——————————————
        George Robson

Date:  12/6/02


DENDRITE INTERNATIONAL INC.

By:  CHRISTINE A. PELLIZZARI
——————————————
Name:  Christine A. Pellizzari
Title:    Vice President, General Counsel
             And Secretary